Judgment unanimously affirmed, with costs. The questions of substantive law argued by the defendants, appellants, may not be considered on this record. The defendants are bound by the judgment in view of the findings and conclusions which the trial court made at their request, particularly proposed conclusion of law 1, which the court found and which states that the plaintiff’s rights have been invaded by the acts of the defendants and each of them and that if such acts are not restrained the plaintiff will suffer financial loss. (Gillies v. Preferred Accident Ins. Co., 203 App. Div 588, 590; Bennett v. Eastchester Gas Light Co., 54 id. 74; Weigley v. Kneeland, 60 id. 614; Frascone v. Louderback, 153 id. 199; affd., 208 N. Y. 631.) Present — Lazansky, P. J., Rich, Hagarty, Carswell and Seudder, JJ.